Cahill, J.,
(dissenting). I am unable to agree with my brethren in the conclusion that Act No. 254, Laws of 1889, commonly called the “ Cumulative Voting Law,” *249is unconstitutional. The law requires me to give the reasons for my dissent. In doing so, as the case is one that in a special sense concerns the whole people, I shall be justified in stating some -of the elementary principles that underlie the question to be decided.
And, first, I may state what is not to be decided. This 1 Court has no right to criticise or discuss the wisdom,, the policy, the fairness, or abstract justice of an act of,;i the Legislature. The Supreme Court is not the guardian of the Legislature, to see that it does no wrong. The Legislature, when acting within the scope of its constitutional powers, is under no guardianship,'and is answerable to no one but the people. The only duty that devolves upon this Court in connection^ with legislation is to see that the Legislature does not violate the Constitution. Speaking generally, the Legislature may do this in one of three ways:
First. Its action may be in excess of the legislative power. By this is meant that, as the government is divided into three departments, — executive, legislative, and judicial, — the Legislature may not usurp or trespass upon the powers that belong to the other departments.
Second. It may disregard some direction of the Constitution required to be observed in the manner of enacting laws; such for example, as that which forbids any bills to be introduced after the first 50 days of the session, or that which provides that no law shall embrace more than one object, which shall be clearly expressed in its title.
Third. The Legislature may attempt to prescribe a rule of action which is forbidden by the Constitution.
That is what it is claimed has been done in the case of the law in question. It is said that the Legislature has attempted to establish' a rule for the conduct of elections of Representatives in the legislative districts where more than one is to be elected which the Constitution forbids. To determine whether this is so, we must *250examine the Constitution to see whether it contains any express prohibition of the act passed, or, if not, then whether it is forbidden by necessary implication. It is not claimed that there is anything in the Constitution that expressly prohibits this act of the Legislature. It is said by my Brother Champlin that — ■
“ The Constitution is the outgrowth of a desire of the people for a representative form of government. The foundation of such a system of government is, and always has been, unless the people have otherwise signified by their constitution, that every elector entitled to cast his ballot stands upon a complete political equality with every other elector, and that the majority or plurality of votes cast for any person or measure must prevail. All free representative governments rest on this, and there is no other way in which a free government may be carried on and maintained. That the majority must rule, lies at the root of the system of a republican form of government no less than in a democratic.” From this he deduces that lithe Constitution does not contemplate, but by implication forbids, any elector to cast more than one vote for any candidate for any office. This prohibition is implied from the system of representative government provided for in that instrument. The political history of the State from 1836 to the present time shows that every elector has an equal voice in the choice of those who shall represent the people in the Legislature. It is implied in those provisions of the Constitution which require that Representatives in the Legislature shall be chosen by ballot, and by single districts. By these provisions every elector expresses his wish by ballot, and a single vote is implied.”
It is because the act in question is supposed by my brethren to be in conflict with these ideas of what is involved in a republican form of government that they hold it invalid.
It was undoubtedly contemplated by the framers of our Constitution that the State should have and maintain a republican form of government, with all that is implied; but it does not follow from this that it was intended that the judiciary should assume to decide what laws *251were best calculated to accomplish that end. The absolute rule of the majority, in which the minority shall have no voice, is not believed by all to be essential to republican government. There are those who 'contend that a government comes nearest t| being a government of the people when it contains representatives of all classes and shades of opinion prevalent in the community represented. It is this idea that is recognized in the division of the State into representative districts. If all the Representatives were elected on one general State ticket, the complexion of the Legislature would tend to be unanimous, one way or the other. By dividing the State into districts, the minority party in the State is able in localities to secure representation. The provision of the Constitution which requires townships or cities entitled to more than one representative to elect them on a general ticket operates, without having been intended so to do, against the wise policy applied by the Constitution to the rest of the State. If the cities of Detroit and Grand Rapids were divided into representative districts, those who 'belong to the minority party of the city, taken together, might be able to elect one or more Representatives to the Legislature. It will hardly be contended that that would be subversive of a republican form of government. It would, on the other hand, conduce to the advancement of a principle much contended for, that representatives should be brought near to the people. Opinion by Morse, J., in Attorney General v. Detroit Common Council, 58 Mich. 226.
If the position taken by my brethren is correct, that the law is bad because it violates a fundamental principle of republican government, that argument is equally strong against its being adopted into the Constitution by amendment. To so amend the Constitution would, if my brethren are right, be in violation of that provision of *252tbe federal Constitution which requires the United States to guarantee to every state a republican form of government. Article 4, § 4. This argument against the law is based upon the further idea that it gives unequal rights to electors, and that an elector may be deprived of his right to vote for all representatives to be elected on the general ticket; whereas, under it, all electors have an equality of suffrage, which includes the right to vote for all or as many of the representatives on the ticket as they choose. It is a popular idea that a republican form of government necessarily involves the right of the majority I to govern; but neither the Constitution of this State, nor '/!, the practice under it, gives any sanction to that idea, j;i The Constitution says nothing upon the subject, but the j I laws which govern elections provide that the person ''1 receiving the highest number of votes shall be elected. , ^ Under this rule it rarely happens that the person elected ' 'is the choice of a majority of the electors, and in some j cases he represents the choice of a comparatively small 1;': minority. If the right of the majority to govern is fundamental, it is no answer to' this assault upon it to say that the minority which is permitted to elect is larger than some other minority that has voted for some pne else. The fact that any minority is permitted to \ rule is conclusive that the rule of the majority is not ^essential to popular government. Neither, in my judgment, is it essential to a government'by the people that elections should be conducted in one way rather than in another, provided freedom of choice and equality of right be maintained. There is nothing essentially destructive to such a government in a law which permits an elector, who has the right to vote for several representatives, to cast the same number of votes for one of such repre- ¡ sentatives, if he prefers to do so. The essential thing to him is the right to a voice in the choice of his repre*253sentatives. If lie believes he will be better represented by one of the seven than by the other six, certainly no right of his is abridged by allowing him so to express his choice; nor is the right of any other elector abridged, because he may do the same thing if he pleases, or he may scatter his votes among.seven.
I have not intended, in what I have said of the merits of this system of voting, to concede that its merits are open to review by this Court. In my view, the merits of’ the law were ■ conclusively determined by the Legislature when it was enacted, and so remain until it is repealed.' I have intended only to show that people differ in their opinions as to whether this law is opposed to the spirit of our institutions as embodied in the Constitution. This brings me to speak of what seems to me the fundamental error upon which the opinion of the majority of the Court rests. It is conceded that the people, by an amendment to the Constitution, could establish this system of voting. This concession rests upon the principle that, all political power is inherent in the people. But the people have delegated their power to the different departments of government. ‘’The legislative power is vested in a Senate and House of Representatives.” Const. Art. 4, § 1. The legislative power 'so vested is all the power before inherent in the people, subject only to such limitations as are expressly or by necessary implication contained in the Constitution. It is said by my Brother Champlin that the framers of the Constitution had no thought of investing the Legislature with the right to enact this law. The subject-matter of the law is certainly within the domain of legislative, power. The Constitution does not provide in detail the manner of holding elections, leaving that to legislative discretion. It could not with propriety have been left to the executive or judicial discretion. The Constitution of 1835 was *254like the present, in that it did not provide in detail the manner of holding elections.- Under it that power had been assumed by the Legislature from the first. If such a thing were needed, I regard the failure of the framers of our present Constitution expressly to limit a power which the Legislature had assumed to exercise as a concession of such power, with all that is involved in the way of legislative discretion. In People v. Blodgett, 13 Mich. on page 136, Mr. Justice Campbell says:
“It was not contended on the argument that, if the Constitution is silent on the subject, the Legislature may not allow the citizens of Michigan to vote beyond its limits. Whether the State can provide such safeguards against abuse abroad as it can at home cannot govern legislative action on such a matter. If there is no constitutional prohibition,' the Legislature must determine for itself whether the importance of securing the privilege of voting to its citizens abroad is overbalanced by the difficulty of enforcing all the safeguards against abuse which may be enforced at home in all cases.”
In determining whether the Legislature has transcended / ! its powers, we must look to see, not whether such power I 'j has been specifically granted, but whether it has been j | withheld, and, if not withheld, it vested under the origiI j nal grant of' all legislative power inherent in the people. Scott v. Smart’s Ex’rs, 1 Mich. 307; People v. Gallagher, 4 Id. 244; Sears v. Cottrell, 5 Id. 257; Attorney General v. Preston, 56 Id. 179. If the argument against the law be ¡'¡j summed up in a word, it is that it violates what my j j brethren believe to be the spirit of the Constitution. What is the spirit of the Constitution, apart from its text, which is the body it inhabits ? Who shall define it ,'j/so clearly that there need be no two opinions as to what j!/ it is ? Is it a guaranty of natural rights, supposed to be inalienable ? If so, is there no dispute .as to' what are natural rights ? Is it a guaranty of equal voice in the • government ? If so, is there no difference of opinion as *255to the methods by which such right is best secured ? For myself, I am unwilling to search the Constitution for an undefined spirit supposed to pervade it, for the purpose of basing upon such research a right to add anything to, or to take anything from, the Constitution as it reads. If that instrument is not explicit enough; if it covers too many or too few subjects; if it ought to prohibit the passage by the Legislature of a cumulative voting law, — it may be amended. I shall not consent to amend it by construction. It is true that constitutions, like statutes, are to be construed in the light of previous history and the circumstances surrounding their adoption; but this rule of construction, while useful in the interpretation of doubtful clauses or technical words and phrases, will never, in my judgment, justify the interpolation of an idea or principle. When this is permitted, the Constitution in a sense ceases to be a written charter, and exists to a great extent in the judgment and conscience of a changing judiciary. Great danger is to be apprehended if the courts are to say what the spirit of the Constitution is, or what its framers intended more than they said. The instrument is in writing. The people, who made it, can amend it. Where, then, arises the necessity for looking much beyond its plain letter, to discover some occult meaning, discernible only to those who, by reason of their special learning, are able, or believe themselves to be able, to discover the unexpressed intention of the framers of the instrument P
The law of growth applies to governments in all their departments. Thei’e is a constant tendency in each to expand its power at the hazard of encroaching upon the rights of other departments. The judicial power is in especial danger from this tendency to arrogate power. The other departments of the government are held in restraint by the judiciary, and by a more intimate *256responsibility to the people arising from shorter terms of office. But who shall restrain the courts in the exercise of their judicial functions? The practical difficulties in the way of correcting any misuse of power must ever be a solemn admonition to the judicial conscience to beware of usurpation.
Another cardinal rule that is to be observed in passing upon the constitutionality of statutes is that stated by Mr. Justice Christiancy in Sears v. Cottrell, 5 Mich. 259:
“No rule of construction is better settled in this country, both upon principle and authority, than that the acts of a state legislature are to be presumed constitutional until the contrary is shown. * * * In cases of doubt, every possible presumption not clearly inconsistent with the language and the subject-matter is to be made in favor of the constitutionality of the act. The power of declaring laws unconstitutional should be exercised with extreme caution, and never when serious doubt exists as to the conflict." See, also, Cooley, Const. Lim. 182-186.
We were cited on the argument, and allusion is made in my Brother Chajípiin^s opinion, to certain extraordinary acts of supposed legislation which it is said are not expressly forbidden by the Constitution, and which it is assumed no one would hesitate to pronounce unconstitutional. As I can conceive of no decision of a court of last resort so tyrannical or unreasonable as not to be conclusive until overruled, so I can conceive of mo legislation so unreasonable or unjust as not to be law until repealed, provided it be not forbidden by the Constitution. A conclusive presumption arises to support the action of every department of the government when acting within its jurisdiction. In support of the views here expressed, I cite the following additional authorities: Cooley, Const. Lim. 167-174, and cases cited; 1 Kent. Comm. 448; Calder v. Bull, 3 Dall. 398, opinion of Mr. Justice Iredell; *257Cochran v. Van Surlay, 20 Wend. 383; People v. Mahaney, 13 Mich. 481; Whallon v. Judge, 51 Id. 503; opinion of Chief Justice Cooley, concurred in by Mr. Justice Champlin, in State Tax Lato Cases, 54 Mich. on pages 395, 446, 447; Auditor General v. Sloman, ante, 118.
Treating the question involved as purely one of legislative power, and discovering nothing in the act which was not within the legislative discretion, I hold the law to be constitutional.